Citation Nr: 1744115	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  16-18 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than December 7, 2007, for the award of service connection for residuals of cold injuries, left lower extremity (previously considered as cold injury residuals/frozen feet (Raynaud's syndrome)) to include on the basis of clear and unmistakable error (CUE) in a March 1973 rating decision.

2.  Entitlement to an effective date earlier than December 7, 2007, for the award of service connection for residuals of cold injuries, right lower extremity (previously considered as cold injury residuals/frozen feet (Raynaud's syndrome)) to include on the basis of CUE in a March 1973 rating decision.


REPRESENTATION

Veteran represented by:	Robert W. Gillikin, III



ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to February 1955. 

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2015 rating decision in which the RO granted service connection for residuals of cold injuries, bilateral lower extremities, with separate 30 percent disability ratings for each extremity, effective December 7, 2007.  In January 2016, the Veteran filed a notice of disagreement (NOD) with the assigned effective date for the award of service connection.  The RO issued a statement of the case (SOC) in February 2016 and, in April 2016; the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals). 

This appeal is being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and the Virtual VA claims processing systems.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In February 1973, the Veteran submitted an initial claim for service connection for residuals of "frozen feet."

2.  In a March 1973 rating decision, the RO denied service connection for "frozen feet (Raynaud's syndrome);" although the Veteran was provided notice of this rating decision in a letter dated later that month, he did not appeal the decision.

3.  In May 2004, the Veteran filed a request to reopen the claim for service connection for "frozen feet."

4.  In an October 2004 rating decision, the RO declined to reopen the claim, finding that the Veteran had failed to submit new and material evidence to reopen the previously denied claim; he subsequently perfected an appeal of this decision.

5.  In July 2007, the Board reopened the claim based on the submission of new and material evidence and, in a February 2008 decision, the Board denied the Veteran's claim for service connection for cold injury to the feet.

6.  On December 7, 2007, the Veteran filed a request to reopen the claim for service connection for frostbite to the feet.

7.  In a December 2015 rating decision, the RO granted service connection for residuals of cold injuries, bilateral lower extremities, with separate 30 percent disability ratings, effective December 7, 2007, (the date of receipt of the request to reopen).

8.  The Veteran has not established, without debate, that the correct facts, as then known, were not before the RO at the time of the March 1973 rating decision, or that the RO incorrectly applied the applicable statutory and regulatory provisions existing at that time.


CONCLUSIONS OF LAW

1.  The March 1973 rating decision in which the RO denied service connection for frozen feet (Raynaud's syndrome), is not shown to involve CUE, and is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.105, 20.302(a), 20.1103 (2016).

2.  The claim for an effective date earlier than December 7, 2007, for the award of service connection for residuals of cold injuries, left lower extremity, to include on the basis of CUE in a March 1973 rating decision, is without legal merit.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.105, 3.151, 3.155, 3.400 (2016).

3.  The claim for an effective date earlier than December 7, 2007, for the award of service connection for residuals of cold injuries, right lower extremity, to include on the basis of CUE in a March 1973 rating decision, is without legal merit.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.105, 3.151, 3.155, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Specifically, an April 2008 letter included notice on how VA determines effective dates.  Additionally, the February 2016 SOC included a discussion of the legal authority governing effective dates for awards of compensation, as well as an explanation of the reasons for the denial of the Veteran's request for an earlier effective date, to include on the basis of CUE in the earlier rating decision.  Moreover, the Veteran has been afforded the opportunity to offer testimony and present evidence and argument with respect to the claim on appeal.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Veteran.  As will be explained below, the claim lacks legal merit. As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Moreover, to the extent that the Veteran argues that there was CUE in prior RO decisions, given the parameters of the law surrounding CUE claims (as explained in more detail below), the duties to notify and assist imposed by the VCAA are not applicable to such claims.  See Parker v. Principi, 15 Vet. App. 407 (2002).

II.  Background

On December 7, 2007, the Veteran filed his most recent claim for service connection for residuals of a cold injury to his feet.  The RO subsequently obtained a VA examination and medical opinion wherein the examiner found that the Veteran had current residuals of an in-service cold injury to the feet.  The RO, in a December 2015 rating decision, granted service connection for residuals of cold injuries, bilateral lower extremities, with separate 30 percent disability ratings for each extremity, effective December 7, 2007.  In the January 2016 NOD for which this appeal ensued, the Veteran is seeking an effective date prior to December 7, 2007, for the award of service connection for his residuals of a cold injury.  He contends that service connection for residuals of a cold injury to the feet should have been granted in the March 1973 rating decision. 

The pertinent procedural and evidentiary history is briefly summarized below. 

The Veteran's service personnel records show that he served in Korea, including during the winter.  His service treatment records (STRs) do not show any complaints, findings, or diagnosis pertaining to a cold injury to the feet.  On February 1955 service separation examination the Veteran's lower extremities, feet, skin and lymphatic, vascular system, and neurologic system were all found to be normal on clinical evaluation. 

In his original application for service connection filed in February 1973, the Veteran filed a claim for service connection for "residuals of frozen feet."  He reported that he had residuals of frozen feet since 1955; that he received no treatment for frozen feet while in Korea; and that he did not know what his problem was.  He self-treated it until 1972, when he began seeing a private physician.  A February 1973 private physician's statement notes "history of cold damage to feet;" starting with onset of cold weather; that findings included blanching and pain in his feet when exposed to cold and loss of heel fat pads; that the Veteran had been previously seen on one occasion in November 1972; and that the diagnosis was Raynaud's syndrome with absorption heel fat pads.

In a March 1953 rating decision, the RO denied service connection for "Frozen Feet (Raynaud's Syndrome)," finding that there was no nexus between the Veteran's military service and subsequent diagnosis of Raynaud's syndrome.  The RO notified the Veteran of his denial and his appellate rights but did not initiate an appeal of the decision. 

In May 2004, the Veteran filed a second claim for service connection for "frozen feet."  At that time, the Veteran wrote that his feet sweat easily and emit a foul odor. He attributed the symptoms to cold exposure in Korea.  The Veteran reported that he received treatment at the Beckley VA Medical Center (VAMC) soon after service discharge.  The RO sought all records of treatment the Veteran received at that facility.  None prior to 2002 were received.  Statements from his wife, sisters and a medic who served with the Veteran all attest that he has residuals of a cold injury to his feet. 

An August 2004 letter from a private osteopath notes the Veteran's history of chronic foot problems and that: "[The Veteran] attributes his chronic foot problems to the cold exposure he experienced while in Korea stating that he had no such problems until suffering the cold injury." 

Treatment records from a Family Health Center (where the osteopath apparently practices) include an August 2004 progress report which shows a diagnosis of "dermatitis of the feet, suspect related to chronic neuropathy due to cold injury."  The Veteran advised the osteopath that he had sustained a cold injury to the feet in Korea, and that shortly thereafter a VA physician told him he had "some chronic cold related injury to the feet."  The examiner reported findings on physical examination of the feet, but did not identify any specific pathology as a cold injury residual. 

A September 2005 letter to the Veteran from another osteopath at the Family Health center states, in pertinent part: 

Have briefly researched frostbite.  It does seem that once you have been frostbitten, which I understand happened to you during the Korean War, that this is something that is an irreversible process and you can expect for the rest of your life to be extremely sensitive to cold and that there is not really any therapy available for this except to make sure that you keep your feet as warm as possible.

In an October 2004 rating decision, the RO declined to reopen the claim, finding that the Veteran had failed to submit new and material evidence to reopen the previously denied claim; he subsequently perfected an appeal of this decision.  

In connection with his appeal, the Veteran was afforded a VA foot examination in
October 2005.  At that time, the Veteran stated "my feet got pretty cold two or three times in Korea and I had to warm them up."  He reported that his feet turn very white, particularly in cold weather.  He stated that in service he treated his feet by soaking his feet in warm water and warming them at room temperature.  Post-service he soaked his feet in diluted embalming fluid.  He reported that he experienced paresthesias, numbness, burning pain, excessive sweating of both feet and toes, changes in skin color and skin thinning, and arthritic joint stiffness and edema of both feet; he denied recurrent fungal infections.. 

Examination of the feet revealed, skin color was pink to purple and turned purple on dangling for just a few minutes.  The left foot was mildly edematous (the examiner noted that this was mainly from an old left ankle sprain).  Both feet were warm and dry to the touch.  There was no atrophy of either foot.  Skin texture was smooth; and there were no ulcerations.  There was decreased hair growth.  No fungal or other infections or scars were noted. Nails on each foot were normal.  Neurological examination of each foot was normal.  There was no decreased sensation of either foot.  Orthopedic examination found no pain or stiffness of any joint affected by cold injury.  There was no deformity or swelling of any joints.  Range of motion of all joints in the feet was normal.  Strength of ligaments in the attached areas was normal.  There was no pes planus or calluses.  There was no pain on manipulation of joints.  There was no tissue loss of digits or other affected parts.  Vascular examination revealed pulses to be normal in each foot and ankle.  The examiner noted that there was no evidence of Raynaud's phenomenon. X-rays of both feet showed calcaneal spurs to be present.  The diagnosis was calcaneal spurs of both feet with minor degenerative joint disease change of the first metatarsophalangeal joint bilaterally.  The examiner opined:  "Examination of the feet and toes was normal with no evidence of any cold injury.  The [V]eteran more likely than not is NOT suffering from cold injury to his feet or toes." 

At the June 2006 Travel Board hearing, the Veteran's testimony reiterated his accounts of exposure to cold elements during the Korean War. 

In a July 2006 letter (with a copy of an article from "Wilderness Medicine" addressing cold injuries/frostbite and its long-term effects attached) Dr. J.W. wrote: 

[The Veteran] experienced frostbite while in Korea.  As would be expected he has continuing symptoms.  He has worsening symptoms in cold weather.  Actually many of the studies of frostbite were done with Korean veterans because so many of them suffered with this problem.  I have no doubt that [the Veteran's] symptoms are a direct result of his experience while on active duty.

In July 2007, the Board reopened the claim based on the submission of new and material evidence and remanded the claim for additional development.  The Veteran was afforded another VA examination in August 2007.  At that time, the Veteran reported that he was exposed to cold weather in Korea.  He stated that he was told in 1972 (by his then primary care provider who has since died), that he had bilateral feet frostbite.  He reported complaints that he had sensitivity to cold, excessive sweating of both of the feet, bilateral numbness and burning of the feet, bilateral ankle edema as well as foot swelling, and thickening skin in both feet, and had bilateral foot pain in winter.  Physical examination revealed, that the color of the Veteran's feet was normal, and that both feet were warm and dry.  There was no edema of ankles or feet.  Foot texture was normal; there was no ulceration.  There was no hair growth.  There was no evidence of fungus or other infection of the feet or toenails, and there were no missing toenails.  Reflexes were 1+ bilaterally and equal.  There was no weakness of the feet, and no atrophy.  X-rays of the feet revealed degenerative changes.  The diagnosis was old injury exposure without residuals.  The examiner opined: 

On the basis of C-file review, history, as well as physical examination, the veteran has had a history of exposure to cold injury, but objectively, I have not seen any findings.  I reviewed the cold injury diagnosis and management of long-term sequelae published by Veterans Health Initiative which was revised in March 2002.  According to this book on page 53, it was important that [the] VA medical practitioner examining and caring for veterans to have experience with cold injuries, be familiar with recognized long-term and developed sequelae, including peripheral neuropathy, skin cancer, and frostbite scars (which appear especially on the heels and earlobes), arthritis in involved areas, chronic tinea pedis, high arches occurring from intrinsic muscle contracture, stiff toes and hammertoes, nocturnal pain, and cold sensitization.  On the basis of this book, the [V]eteran has no neuropathy, skin cancer in cold injury exposure areas, arthritis in involved both feet and toes, chronic tinea pedis, high arch occurring from intrinsic muscle contracture, stiff toes and hammer toes, [or] nocturnal pain.  The [V]eteran has cold sensitization which is a subjective complaint.  Objectively, the Veteran's temperature, pinprick, and touch sensations are intact to both of his feet.  I reviewed the letters of Dr. [J.W.] and the literature submitted.  From his literature, I reviewed pictures that were involved with acute cold injury exposure.  The [V]eteran has had history of cold injury exposure back in 1953/1954, but he has no objective evidence of long-term sequelae.  I also reviewed the C&P examination done by Dr. [G.F.] on October 25, 2005, and he made an opinion that examination of feet and toes are normal with no evidence of any cold injury, and I do not agree with him because the veteran has had cold injury exposure, but he has no long-term sequelae.  X-ray of feet revealed degenerative changes, which is more likely age related.

In a February 2008 decision, the Board denied the Veteran's claim for service connection for cold injury to the feet, finding that although he likely experienced a cold injury in service, there were no current residuals of the in-service cold injury.  

On December 7, 2007, during the course of the Veteran's prior appeal to the Board, the Veteran filed a claim for service connection for a fungus infection of the feet, to include as due to a cold injury.  In January 2015, the Board found that the Veteran's claim for service connection for fungus of the lower extremities, to include as secondary to cold injury residuals to the feet "reasonably encompassed" a claim for service connection for cold injury residuals to the feet pursuant to DeLisio v. Shinseki, 25 Vet. App. 45, 54 (2011) and found that the Veteran should be afforded a VA examination to address conflicting findings regarding whether the Veteran has current residuals of an in-service cold injury to the feet.  Pursuant to the January 2015 Board remand, the Veteran was afforded VA cold injury and skin examinations in April 2015 which noted current residuals of an in-service cold injury to the feet.

In a December 2015 rating decision, the RO granted service connection for residuals of cold injuries, bilateral lower extremities, with separate 30 percent disability ratings for each extremity, effective December 7, 2007-the date VA received the Veteran's most recent service connection claim.  The RO assigned the December 7, 2007, effective date under 38 C.F.R. § 3.400, noting the grant the earliest effective date possible.

III.  Analysis

Generally, the effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a).  For reopened claims, the effective date is also generally the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r). 

An appeal of an RO rating decision begins with the timely filing of an NOD, and completed by the filing of a substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200 (2016).  The NOD must be in writing and filed within one year "from the date of mailing of notice of the result of initial review or determination."  38 U.S.C.A. § 7105(b)(1); see Rowell v. Principi, 4 Vet. App. 9, 17 (1993); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992).  An NOD is "[a] written communication from a claimant ... expressing dissatisfaction or disagreement with an adjudicative determination by the [RO] and a desire to contest the result."  38 C.F.R. § 20.201 (2016). 

When a claim is denied by the RO, and the claimant fails to file an NOD within the one-year period following the decision, that decision becomes final and the claim may not "thereafter be reopened or allowed, except as may otherwise be provided by regulations not inconsistent with" title 38 of the United States Code.  See 38 U.S.C.A. § 7105.  See also DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) ("Except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded."); Person v. Brown, 5 Vet. App. 449, 450 (1993) (failure to timely appeal an RO decision within the one-year period renders the decision final). 

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of CUE.  However, if the evidence establishes CUE, the prior decision will be reversed and amended.  A finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.

As noted, the Veteran now seeks to establish an earlier effective date for the award of service connection for residuals of cold injuries.  To this end, the Veteran has alleged CUE in the prior March 1973 rating decision that denied service connection for "frozen feet (Raynaud's syndrome)."  The Veteran has not asserted CUE in the February 2008 Board decision.  As such, the Board will limit its inquiry to the March 1973 rating decision referenced on the title page. 

In alleging CUE, the Veteran essentially contends that there was sufficient evidence to grant the claim in 1973.  Specifically, in his January 2016 NOD the Veteran's representative wrote that the Veteran served in Korea where he, and many other soldiers, were subjected to sub-zero temperatures and harsh winters.  The Veteran's representative wrote that there was no doubt that the Veteran has had severe residual problems with his feet as a direct result of the frostbite he sustained during the Korean War and that it was CUE for the claim to have ever been denied dating back to his original 1972 claim filing.  

In determining whether a prior determination involves CUE, the Court has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)(en banc).

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell, 3 Vet. App. at 313-14.

A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Board notes that a claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  Here, as regards the August 1988, October 1995, and May 1998 rating decisions, the Veteran's allegations simply do not meet the criteria noted above.

In this case, the Veteran's allegations of CUE essentially amounts to an assertion that VA should have recognized at the time of the March 1973 rating decision that he suffered from residuals of cold injury due to his military service.  Such an argument amounts to a disagreement of how the facts were evaluated.  Mere disagreement with how facts were evaluated is an inadequate basis under which to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  Similarly, allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001); Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993).

To the extent the Veteran alleges that the RO did not properly assist him in pursuing his claim in 1973 as he was not afforded a VA examination in connection with that claim, a breach of a duty to assist cannot constitute CUE.  Cook v. Principi, 318 F.3d 1334, 1345-47 (Fed. Cir. 2002).  Citing Caffrey v. Brown, 6 Vet. App. 377 (1994), the Federal Circuit also noted that a CUE claim is an attack on a prior judgment that asserts an incorrect application of law or fact, and that an incomplete record, factually correct in all other respects, is not CUE.  Id. at 1346.  

With regard any potential allegation of CUE in the February 2008 Board decision, under 38 U.S.C.A. § 7111, a prior Board decision may be reversed or revised on the grounds of CUE.  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411 (2016). 

A motion for revision of a decision based on CUE must be in writing, and must be signed by the moving party or that party's representative.  The motion must include the name of the veteran; the name of the moving party if other than the veteran; the applicable VA file number; and the date of the Board decision to which the motion relates.  If the applicable decision involved more than one issue on appeal, the motion must identify the specific issue, or issues, to which the motion pertains.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling under this subpart.  38 C.F.R. § 20.1404(a).

A motion for revision of a Board decision based on CUE must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Nonspecific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b).

The Board finds that the Veteran has not submitted a valid CUE claim with regard to the February 2008 Board decision.  Specifically, the Veteran's statements have not included the date of the Board decision to which a CUE motion relates as required by 38 C.F.R. § 20.1404(a).  

Further, the Veteran's statements have not set forth clearly and specifically the alleged CUE, or errors, of fact or law in the February 2008 Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error as required under 38 C.F.R. § 20.1404(b).  

Other than the May 2004 claim which led to the February 2008 Board decision, there is no indication that the Veteran submitted a claim to reopen between March 1973, when he was notified that his claim had been denied, and the RO's receipt of the December 7, 2007, claim to reopen that was the basis of the grant of service connection in December 2015.  See 38 C.F.R. §§ 3.151, 3.155 (2016).  

Under these circumstances, Board must conclude that the Veteran has not established, without debate, that the correct facts, as then known, were not before the RO at the time of the March 1973 rating decision, or that the RO incorrectly applied the applicable statutory and regulatory provisions existing at that time; and that, but for any such alleged error, the outcome of the decision would have been different.  As such, CUE in the March 1973 rating decision has not been established.

Under the circumstances of this case, the Board must conclude that, at the time of the December 2015 rating action awarding service connection for residuals of cold injuries to the lower extremities, there was no pending, unresolved claim pursuant to which the benefit sought could have been awarded.  As such, the RO appropriately assigned an effective date of December 7, 2007, (the date the RO received the Veteran's application, which, given the prior, final denials, can only be construed as a request to reopen the previously denied claim).  December 7, 2007, is the earliest dated possible under the applicable legal authority.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(r). 

The Board sympathizes with the Veteran, and is cognizant of the significant hardships he has endured since the onset of his disability.  However, the pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  As, on these facts, no effective date for the award of service connection for residuals of cold injuries earlier than December 7, 2007, is assignable, the claim for an earlier effective date for the award of service connection must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).
	









ORDER

An effective date earlier than December 7, 2007, for the award of service connection for residuals of cold injuries, left lower extremity, to include on the basis of CUE in a March 1973 rating decision, is denied.

An effective date earlier than December 7, 2007, for the award of service connection for residuals of cold injuries, right lower extremity, to include on the basis of CUE in a March 1973 rating decision, is denied.




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


